Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/473,999, filed on 03/30/2017, which was a Non-Provisional Application of Provisional Applications 62/315,436, filed on 03/30/2016 and 62/457,588, and filed on 02/10/2017.
Claims 1-5, 7-14, 16-26 and 27 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 05/04/2021), Applicants filed a response, a new IDS and an amendment on 11/04/2021 is acknowledged. 
The examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 10512676, filed on 11/04/2021, and the TD has been approved. 
Claims 24-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5, 7-14, and 16-23 are present for examination.
Applicants' arguments filed on 11/04/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.




New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-5, 7-14, and 16-23 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s is withdrawn in view of Applicant’s persuasive arguments. 
The previous rejection of Claims 2-3 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s is withdrawn in view of Applicant’s persuasive arguments. 
The previous rejection of Claims 9-10 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The previous rejection of Claims 12-14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of is withdrawn in view of Applicant’s persuasive arguments. 
The previous rejection of Claim 18 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of is withdrawn in view of Applicant’s persuasive arguments. 
The previous rejection of Claim 20 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s persuasive arguments. 
The previous rejection of Claim 20 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s persuasive arguments. 
The previous rejection of Claim 20 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s persuasive arguments. 



Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of 1-5, 7-14, and 16-23 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, and which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 4-5, 7-9, 11, 16, 17, 18-20 and 23 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Rossomando et al. (Compositions and methods for modifying the glycosylation of lysosomal storage therapeutics., WO 2013/013017 A2, publication 01/24/2013, see IDS) is withdrawn in view of Applicant’s persuasive arguments. 

The previous rejection of Claims 1-5, 7-12, 16, 17-20, and 23 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012), is withdrawn in view of Applicant’s persuasive arguments. 
 
Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012, see IDS) as applied to claims 1-5, 7-12, 16, 17-20, 22 and 23 and further in view of   Valenzano et al. (High concentration alpha-glucosidase compositions for the treatment of pompe disease., US 

Withdrawn-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The previous rejection of Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-21 of U. S. Patent 10512676 B2, issued on 12/24/2019, is withdrawn in view of filing of a Terminal Disclaimer (TD). 


New-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 14-23, 25, 29-30 and 31 of US patent 10857212 B2 (see, PTO892), in view of LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012, see IDS).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over the reference claim.  See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-5, 7-14, 16, 17-22 and 23 of the instant application disclose a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site; wherein the rhGAA molecules are present in a concentration of about 5 mg/mL to  about 50 mg/ml, wherein the rhGAA molecules are present in a concentration of about 15 mg/mL, wherein the formulation has a pH of from about 5.5 to about 7.0, wherein the formulation has a pH of about 6.0, wherein at least 75% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N- glycosylation site, wherein the rhGAA molecules comprise from about 3.0 mol to about 5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA, wherein the rhGAA molecules comprise at least 3 mol M6P residues and at least 4 mol sialic acid residues per mole rhGAA, wherein about 75% to about 80% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing bis-M6P at the fourth potential N-glycosylation site, and about 25% to about 40% of the rhGAA molecules comprise a glycan bearing mono-M6P at the fourth potential N- glycosylation site, and a pharmaceutical composition comprising the formulation of claim 1 after lyophilization.
Claims 14-23, 25, 29-30 and 31 of US patent 10857212 B2 discloses a composition comprising recombinant human acid α-glucosidase (rhGAA) molecules produced in Chinese hamster ovary (CHO) cells, wherein the rhGAA molecules comprise first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation sites at amino acid positions corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO: 1 or 5, respectively; wherein 40%-60% of the N-glycans on the rhGAA molecules are complex type N-glycans; wherein the rhGAA molecules comprise, per mol of rhGAA, an average of at least about 0.5 mol bis-M6P at do not teach use of citrate buffer and do not teach use of one of the excipients including mannitol, polysorbate 80, and combinations thereof.

However, LeBowitz et al. teach a recombinant human acid alpha-glucosidase (rhGAA) pharmaceutical composition or formulation comprises human alpha-glycosidase (see, claims 1, 20-23, 30-31, paragraphs [0013], [0047], [0083]) derived from CHO cells (recombinantly expressed in CHO cells; claims 20, 33, paragraphs [0013], [0073] to [0075]), which is 98.6% identical to SEQ ID NO: 2 of the instant application, and  that contains an increased amount of N-glycans carrying mannose-6-phosphate (M6P) (increased levels of M6P up to 1-6 mole/mole of lysosomal protein, GAA; paragraph [0013], [0073] and claim 22),  or bis-M6P (up to 100% of lysosomal protein is bis-phosphorylated; paragraph [0073]) and dissolved in a sodium citrate buffer 25-50 mM (claim 8, paragraph [0017]), in water, wherein the buffer also comprises sodium chloride salt (paragraph [0042]), wherein the buffer comprises rhGAA at a concentration about 5 to 50 mg/ml or 5 to 15 mg/ml (paragraph [0083], [00100]) with excipient 4% mannitol (40 mg/ml)  (paragraph [0017], claim 30) or 0.01% polysorbate 80 (equivalent to 0.1 mg/ml) (paragraph [00104], wherein the pH is 4.0 to 7.0 (paragraph [0010], [0017], claim 1, 16 and 30), wherein pH buffering agents are acidic or alkalinizing agents including sodium acetate  (paragraph [0088]). 

Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filing to combine the teachings of US patent 10857212 B2 and LeBowitz et al. to use citrate buffer and an excipient mannitol or polysorbate 80 as taught by LeBowitz et al.  and modify US patent 10857212 B2 for producing a pharmaceutical composition using the citrate buffer with pharmaceutical excipient mannitol or polysorbate 80 as taught by LeBowitz et al. and US patent 10857212 B2 to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use citrate buffer and excipient mannitol or polysorbate 80 because these ingredients are human consumable, which is pharmaceutically, therapeutically, commercially and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because US patent 10857212 B2 successfully produce a pharmaceutical composition comprising recombinant human GAA to be used in treating Pompe disease.
Thus, claims of the instant application listed above cannot be considered patentably distinct over claims of the references patent US 10857212 B2 in view of the LeBowitz et al. alternatively render them obvious to claims 1-5, 7-14, 16, 17-22 and 23 of the instant application. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 14-23, 25, 29-30 and 31 of US patent No. 10857212 B2 in view of the teachings of LeBowitz et al. (US 2012/0148556 A1). 


Claims 1-5, 17-20, and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2, 8-9 and 10 of U. S. Patent 10227577 B2  (see, PTO892), in view of LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 17-20 and 23 of the instant application disclose a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site; wherein the rhGAA molecules are present in a concentration of about 5 mg/mL to  about 50 mg/ml, wherein the rhGAA molecules are present in a concentration of about 15 mg/mL, wherein the formulation has a pH of from about 5.5 to about 7.0, wherein the formulation has a pH of about 6.0, wherein at least 75% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N- glycosylation site, wherein the rhGAA molecules comprise from about 3.0 mol to about 5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA, wherein the rhGAA molecules comprise at least 3 mol M6P residues and at least 4 mol sialic acid residues per mole rhGAA, wherein about 75% to about 80% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan 

Claims 1-2, 8-9 and 10 of US patent 10227577 B2 disclose a method for producing purified recombinant human acid alpha-glucosidase (rhGAA), wherein the purified rhGAA comprises an amino acid sequence that is at least 98% identical to SEQ ID NO: 2, the method comprising in a bioreactor, culturing host cells that secrete the rhGAA; removing media from the bioreactor; filtering the media to provide a filtrate; loading the filtrate onto an anion exchange chromatography (AEX) column to capture the rhGAA; eluting the rhGAA from the AEX column; loading the rhGAA eluted from the AEX column onto an immobilized metal affinity chromatography (IMAC) column; and eluting the rhGAA from the IMAC column, wherein the purified rhGAA comprises a first potential N-glycosylation site, a second potential N-glycosylation site, a third potential N-glycosylation site, a fourth potential N-glycosylation site, a fifth potential N-glycosylation site, a sixth potential N-glycosylation site, and a seventh potential N-glycosylation site, corresponds to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:1 (see, Col 19, line 55 to 67), which is 100% identical to SEQ ID NO: 2 of the instant application, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans of rhGAA as shown as ATB200  (see, Fig. 10), and wherein 79-82% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site N84 and 45-60% bis-M6P at 4th potential glycosylation site (see, Fig. 11H), wherein 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site (see, Fig 11H), wherein the method, further comprising lyophilizing the filtered product. US reference patent do not teach use of citrate buffer and do not teach use of one of the excipients including mannitol, polysorbate 80, and combinations thereof.

However, LeBowitz et al. teach a recombinant human acid alpha-glucosidase (rhGAA) pharmaceutical composition or formulation comprises human alpha-glycosidase (see, claims 1, 20-23, 30-31, paragraphs [0013], [0047], [0083]) derived from CHO cells (recombinantly expressed in CHO cells; claims 20, 33, paragraphs [0013], [0073] to [0075]), which is 98.6% identical to SEQ ID NO: 2 of the instant application, and  that contains an increased amount of N-glycans carrying mannose-6-phosphate (M6P) (increased levels of M6P up to 1-6 mole/mole of lysosomal protein, GAA; paragraph [0013], [0073] and claim 22),  or bis-M6P (up to 100% of lysosomal protein is bis-phosphorylated; paragraph [0073]) and dissolved in a sodium citrate buffer 25-50 mM (claim 8, paragraph [0017]), in water, wherein the buffer also comprises sodium chloride salt (paragraph [0042]), wherein the buffer comprises rhGAA at a concentration about 5 to 50 mg/ml or 5 to 15 mg/ml (paragraph [0083], [00100]) with excipient 4% mannitol (40 mg/ml)  (paragraph [0017], claim 30) or 0.01% polysorbate 80 (equivalent to 0.1 mg/ml) (paragraph [00104], wherein the pH is 4.0 to 7.0 (paragraph [0010], [0017], claim 1, 16 and 30), wherein pH buffering agents are acidic or alkalinizing agents including sodium acetate  (paragraph [0088]). 
LeBowitz et al. clearly teach using citrate buffer and excipients including mannitol and polysorbate 80 in the composition of LeBowitz et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filing to combine the teachings of US patent 10227577 B2 and LeBowitz et al. to use citrate 
One of ordinary skilled in the art would have been motivated to use citrate buffer and excipient mannitol or polysorbate 80 because these ingredients are human consumable, which is pharmaceutically, therapeutically, commercially and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because US patent 10857212 B2 successfully produce a pharmaceutical composition comprising recombinant human GAA to be used in treating Pompe disease.
Thus, claims of the instant application listed above cannot be considered patentably distinct over claims of the references patent US 10227577 B2 in view of the LeBowitz et al. alternatively render them obvious to claims 1-5, 17-20 and 23 of the instant application. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-2, 8-9 and 10 of US patent No. 10227577 B2 in view of the teachings of LeBowitz et al. (US 2012/0148556 A1). 



Conclusion
Status of the claims:
Claims 1-5, 7-14, 16, 17-22 and 23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1652 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mail
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656